Citation Nr: 0006235	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-00 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
fracture of the left ankle.

2.  Determination of the appropriate evaluation for service-
connected major depression, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for first degree 
atrioventricular block.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for chronic ear, nose 
or throat infections.

7.  Entitlement to service connection for gastrointestinal 
disorder, to include hiatal hernia, gastritis, and irritable 
bowel syndrome.

8.  Entitlement to service connection for cervical spine 
disorder.

9.  Entitlement to service connection for prostate disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim for left side disability, to include rib pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1970 to 
November 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO (1) granted 
service connection for major depression and assigned a 
10 percent disability evaluation, (2) continued the 
10 percent disability evaluation for service-connected 
fracture of the left ankle, (3) denied service connection for 
stomach problems, (4) denied service connection for hiatal 
hernia, (5) denied service connection for sinusitis, (6) 
denied service connection for recurring ear, nose, and throat 
infections, (7) denied service connection for numbness in 
arms and hands, (8) denied service connection for arthritis, 
shortness of breath, first degree atrioventricular block, and 
prostate disorder, and (9) denied reopening the claim for 
service connection for rib pain.

The Board notes that the issue of the determination of the 
appropriate evaluation for service-connected major 
depression, currently evaluated as 10 percent disabling, is 
the subject of a remand at the end of the decision.


FINDINGS OF FACT

1.  Fracture of the left ankle is currently manifested by 
moderate functional impairment.

2.  First degree atrioventricular block is due to service.

3.  Chronic obstructive pulmonary disease is due to service.

4.  Chronic sinusitis is due to service.

5.  Chronic ear infections are due to service.

6.  Competent evidence of a current diagnosis of chronic nose 
or throat infections is not of record.

7.  Irritable bowel syndrome is due to service.

8.  Competent evidence of a nexus between the diagnoses of 
hiatal hernia and gastritis and service is not of record.

9.  Cervical spine radiculopathy is due to service.

10.  Competent evidence of a nexus between the diagnosis of 
enlarged prostate and service is not of record.

11.  Service connection for rib pain was denied by the RO in 
a March 1991 rating decision.  The appellant did not appeal 
that decision.

12.  Evidence received since the March 1991 rating decision, 
which denied service connection for rib pain, is new and 
material.

13.  The claim for service connection for left side 
disability, to include rib pain, is not well grounded.


CONCLUSIONS OF LAW

1.  Fracture of the left ankle is 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5271 (1999).

2.  First degree atrioventricular block was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  Chronic obstructive pulmonary disease was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4.  Chronic sinusitis was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

5.  Chronic ear infections were incurred in service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).

6.  The claim for service connection for chronic nose or 
throat infection is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  Irritable bowel syndrome was incurred in service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).

8.  The claim for service connection for other 
gastrointestinal disorder, to include hiatal hernia and 
gastritis, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

9.  Cervical spine disability with radiculopathy was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 
C.F.R. § 3.303 (1999).

9.  The claim for service connection for benign prostate 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

10.  The March 1991 rating decision, which denied service 
connection for rib pain is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

11.  New and material evidence has been submitted to reopen 
the claim for service connection for left side disability, to 
include rib pain.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

12.  The claim for service connection for left side 
disability, to include rib pain, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The appellant claims that the noncompensable evaluation for 
his fracture of the left ankle does not contemplate his pain 
and limited movement of the left ankle.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for fracture of the left ankle is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for fracture of the left ankle was granted 
by means of a March 1991 rating decision and assigned a 
noncompensable evaluation.

The appellant underwent a VA examination in July 1995.  The 
VA examiner stated that the appellant had limited movement in 
the left ankle and entered a diagnosis of osteoarthritis of 
the left ankle.

The appellant underwent a VA examination in October 1996.  He 
reported that if he walked more than 200 yards, he had severe 
pain in his left ankle area.  The VA examiner stated that 
there was no swelling and no deformity.  The left ankle had 
44 degrees of plantar flexion and 10 degrees of dorsiflexion.  
The diagnosis was old fracture of the left ankle with minimal 
traumatic arthritis.

The appellant underwent a private physical examination in May 
1997.  Dr. R. Dale Culpepper stated that the appellant had 
5 degrees of dorsiflexion in the left ankle and 35 degrees of 
plantar flexion.  Dr. Culpepper also stated that there was no 
pain on range of motion of the ankle and no areas of 
tenderness about the ankle.  X-ray of the left ankle joint 
revealed no signs of arthritis.  The impression was decreased 
motion of the left ankle.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Moderate limitation of motion of the ankle warrants a 10 
percent disability evaluation, and marked limitation of 
motion warrants a 20 percent disability evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5271 (1999).

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent disability evaluation 
for fracture of the left ankle.  The appellant has limitation 
of motion of the left ankle.  In October 1996, he had 
44 degrees of plantar flexion and 10 degrees of dorsiflexion.  
In May 1997, he had 35 degrees of plantar flexion and 
5 degrees of dorsiflexion.  The Board finds that such 
clinical findings are indicative of a moderate ankle 
disability, and thus a 10 percent disability evaluation is 
granted.  See 38 C.F.R. Part 4, Diagnostic Code 5271.

An evaluation in excess of 10 percent is not warranted.  
There have been no findings which would support a finding of 
marked left ankle disability.  At the time of the October 
1996 examination, the VA examiner stated that there was no 
swelling and no deformity.  At the time of the May 1997 
examination, Dr. Culpepper stated that there was no pain on 
range of motion of the ankle and no areas of tenderness about 
the ankle.  The Board finds that such clinical findings do 
not reveal any more than a 10 percent disability evaluation 
for fracture of the left ankle.  See id.

Additionally, in making the determination that the service-
connected fracture of the left ankle is 10 percent disabling 
and no more, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
granting the 10 percent disability evaluation, the Board 
recognizes that the appellant has functional impairment.  
When examined in October 1996, there were no findings of 
swelling or deformity.  In May 1997, there were no findings 
of tenderness about the ankle and no pain with range of 
motion.  Even considering pain, less movement than normal, 
weakness, incoordination and excess fatigability, the 
appellant's disability of the left ankle does not approximate 
the criteria for an evaluation in excess of 10 percent based 
on functional loss.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
appellant is already at the minimum compensable evaluation 
for the ankle.  See 38 C.F.R. § 4.59 (1999).  The Board finds 
that the appellant's service-connected fracture of the left 
ankle is no more than 10 percent disabling.  See 38 C.F.R. 
Part 4, Diagnostic Code 5271.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his left ankle is worse than 
the noncompensable evaluation contemplated, the Board agrees 
and has granted him a 10 percent disability evaluation.  
However, to the extent that he has described severe pain and 
functional impairment, the medical findings do not support 
his contentions.  The medical findings have shown that the 
appellant has had no swelling or deformity and no tenderness 
about the ankle.  The Board attaches greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  Taking the appellant's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).

II.  Service connection

The appellant claims that service connection is warranted for 
stomach condition and hiatal hernia, as he has had these 
conditions since the 1970's.  He states that he has had 
sinusitis and recurring ear, nose, and throat problems since 
he was in service.  The appellant states that he started 
having numbness in his arms and hands in the late 1980's.  
Specifically, he asserts that his neck would swell and that 
would cause his hands and arms to go numb.  He states that 
atrioventricular block and shortness of breath are shown in 
service and in the current medical records.  He states that 
he has arthritis in his left ankle and neck and that service 
connection is warranted for both.  The appellant asserts that 
he has had a prostate problem since service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With a "chronic disease," such as arthritis, 
service connection is warranted when the disease is 
manifested to a compensable degree within one year following 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that any of the disabilities 
for which he seeks service connection arose under combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) (West 1991) is not warranted.

Service medical records reveal that in 1970, the appellant 
was diagnosed with a viral upper respiratory infection.  In 
March 1971, x-rays taken of the paranasal sinuses revealed no 
significant abnormality.  In June 1971, September 1971, March 
1972, November 1972, and January 1973, diagnoses of 
tonsillitis were entered.  A March 1972 chest x-ray was 
normal.  In October 1974, a diagnosis of acute gastritis was 
entered.  In March 1976, it was noted that the appellant had 
upper gastrointestinal bleeding with unknown etiology.  In 
April 1976, the examiner noted that the appellant complained 
of symptoms of gastritis.  Examination was normal at that 
time.  In June 1976, the appellant reported that the 
abdominal pain had improved.  The examiner stated that the 
upper gastrointestinal series taken at that time was 
negative.  In July 1976, the appellant reported pain in the 
left shoulder, neck, and arm.  He stated that his left arm 
was numb.  He denied any history of an injury.  The examiner 
noted that the appellant had a left muscle spasm from the 
neck to the arm.  He stated that the cervical spine was 
negative and that neurological examination was normal.  No 
diagnosis was entered.  In September 1976, a diagnosis of 
sinus congestion was entered.

In December 1977, the appellant was diagnosed with acute 
sinusitis.  In April 1978, an upper gastrointestinal series 
revealed normal esophagus, stomach, and duodenum.  In 1978, 
the appellant reported pain in the C4 area and that his left 
arm felt numb.  No diagnosis was entered.  In a February 1978 
report of medical examination, clinical findings as to the 
nose, sinuses, mouth, throat, ears, neurologic system, upper 
extremities, spine and other musculoskeletal system, and 
genitourinary system were normal.  In June 1979, a diagnosis 
of probable gastritis secondary to high smoke irritation plus 
high caffeine intake was entered.

In June 1980, the appellant was diagnosed with a urinary 
tract infection and the examiner noted to rule out 
prostatitis.  A March 1981 chest x-ray was normal.  In April 
1982, the appellant reported having had a cold for three 
weeks.  The throat was mildly red.  A diagnosis of serous 
otitis was entered.  In a September 1983 report of medical 
examination, clinical findings as to the nose, sinuses, 
mouth, throat, ears, neurologic system, upper extremities, 
spine and other musculoskeletal system, and genitourinary 
system were normal.  The examiner noted that examination of 
the prostate was normal.

In February 1984, the appellant reported nightsweats and 
difficulty breathing.  Chest x-ray revealed lateral increased 
interstitial markings.  A diagnosis of chronic obstructive 
pulmonary disease was entered.  Also in February 1984, a 
mildly enlarged prostate was noted.  In March 1984, the 
appellant was diagnosed with irritable bowel syndrome.  An 
abdominal series conducted at that time revealed no acute 
process.  In March 1984 and April 1984, a diagnosis of 
chronic obstructive pulmonary disease was entered.  In May 
1984, the appellant reported pain in the right ear and right 
tonsils.  The examiner stated that the left ear canal was 
tender and swollen and erythematous.  There was inflammation 
in the left tonsil area.  The impression was tonsillitis and 
otitis externa.  In May 1984, an EKG revealed first degree 
atrioventricular block, and pulmonary function tests revealed 
borderline early obstructive changes.  The assessment was 
cigarette abuse.  In August 1984, the appellant reported 
chronic otitis media and chronic right pharyngitis.  
Examination of the right ear was positive for fluid, but the 
left ear was clear.  The throat revealed mild erythema.  An 
assessment of chronic serious otitis media and chronic 
pharyngitis was entered.  In August 1984, cervical spine x-
rays revealed no abnormality.  X-rays taken of the paranasal 
sinuses in November 1984 were clear.

In 1985, a diagnosis of serous otitis was entered.  A January 
1986 chest x-ray was normal.  In October 1986, the appellant 
reported cervical spine pain and upper extremity and lower 
extremity edema.  The appellant was tender in the upper 
cervical spine.  X-rays taken at that time revealed no 
abnormality.  The diagnosis was cervical pain and muscle 
spasm-"etiology?"  He was seen again that same month.  The 
examiner stated that the appellant has been referred to rule 
out torticollis.  The examiner stated that the appellant had 
mild tenderness of the neck with no visible swelling or 
discrete nodule.  There was vague fullness at the angle of 
the left mandible.  The examiner noted that a head CT and 
cervical spine x-ray were within normal limits and that there 
was no evidence of degenerative joint disease.  The 
assessment was "doubt significant pathology."  In a July 
1989 report of medical examination, clinical findings as to 
the nose, sinuses, mouth, throat, ears, neurologic system, 
upper extremities, spine and other musculoskeletal system, 
and genitourinary system were normal. In June 1990, 
tonsillitis/viral syndrome was noted.

In an October 1990 report of retirement medical examination, 
no abnormal clinical findings as to the nose, sinuses, mouth, 
throat, ears, neurologic system, upper extremities, spine and 
other musculoskeletal system, and genitourinary system were 
noted. 

An x-ray of the cervical spine taken in March 1991 revealed 
no abnormalities.  The appellant was hospitalized at a VA 
facility in September 1994.  An IVP showed prostate gland 
enlargement.  A CT scan of the head revealed essentially 
negative CT except for mild frontal and sphenoidal sinus 
disease.  X-ray of the chest revealed emphysema without 
evidence of acute infiltrate or tumor.  An EKG revealed 
normal sinus rhythm with first degree atrioventricular block.

In a February 1995 VA outpatient treatment report, the 
appellant complained of an ear ache.  An assessment of otitis 
was entered without any clinical findings as to the ears.  In 
March 1995, an upper gastrointestinal series revealed a very 
small hiatal hernia without evidence of gastroesophageal 
reflux.  The appellant underwent nerve conduction studies in 
April 1995.  The results were suggestive of left C5 
radiculopathy, and there was no definite evidence of diffuse 
peripheral neuropathy.

The appellant underwent a VA examination in July 1995.  The 
appellant reported having shortness of breath after fast 
walking for a couple of blocks or one or two floors.  He 
reported night dyspnea.  The appellant stated that he had 
significant amount of cough with expectoration and that he 
had bad heartburn with vomiting, regurgitation, and minimal 
dysphagia.  He reported stomach pain and also lower abdominal 
pain that would spread to the left side of the upper abdomen.  
He stated that he had bladder problems, which would wake him 
up three to four times a night.  The VA examiner stated that 
the appellant's state of nutrition was adequate.  Examination 
of the nose, sinuses, mouth, throat, and ears was normal.  
Cardiovascular examination was negative with blood pressure 
of 142/83 (systolic/diastolic).  Respiratory examination 
revealed prolonged expiration with some rales and rhonchi and 
wheezing.  Genitourinary system was negative.  The VA 
examiner stated that functional effects revealed limited 
movement in the neck and shoulders.  The VA examiner stated 
that the appellant did not feel pain in both arms from the 
elbows down.  The relevant diagnoses were first degree heart 
block; hiatal hernia with gastroesophageal reflux disease; 
chronic obstructive pulmonary disease; osteoarthritis of the 
cervical spine with radiculitis; prostate hypertrophy.

In April 1996, the rating specialist determined that the July 
1995 examination was inadequate for rating purposes.  
Specifically, the rating specialist noted that: (1) the 
examiner made normal findings as to the cardiovascular system 
but entered a diagnosis of atrioventricular block; (2) the 
examiner found the digestive system normal, but entered a 
diagnosis of hiatal hernia and gastroesophageal reflux 
disease; (3) the examiner found the genitourinary system to 
be negative, but entered a diagnosis of prostate hypertrophy; 
and (4) the examiner diagnosed osteoarthritis of the cervical 
spine with negative x-rays.

In a June 1996 addendum, the same VA examiner who conducted 
the July 1995 examination clarified the findings made in the 
July 1995 examination report.  He stated that the appellant 
had had EKG post service, which revealed first degree 
atrioventricular block.  The VA examiner stated as to the 
diagnosis of hiatal hernia, that in March 1995, the appellant 
had an x-ray which showed hiatal hernia with reflux.  He 
added that the appellant had been treated with success for 
the reflux.  The VA examiner stated that the diagnosis of 
prostate hypertrophy was based upon outpatient treatment 
reports from Murfreesboro and Huntsville, wherein a diagnosis 
of such was entered.  As to the cervical spine, the VA 
examiner stated that x-rays were done after the July 1995 
examination and that an ENG done in April 1995 revealed C5 
radiculopathy, and thus a diagnosis of osteoarthritis was the 
most likely diagnosis.  He entered a diagnosis of possible 
radiculitis of C5 due to questionable osteoarthritis.

The appellant underwent numerous VA examinations in October 
1996.  The appellant reported shortness of breath and 
coughing.  The VA examiner stated that the lung fields were 
somewhat hyperresonant and that no rales were heard.  He 
stated that there was no active malignant process present and 
that the disease was probably progressive.  The diagnosis was 
probable chronic obstructive pulmonary disease with chronic 
bronchitis and sinusitis.  Pulmonary function tests revealed 
no obstruction or restriction.  In a separate examination, 
the appellant reported numerous ear infections.  He denied 
otorrhea, vertigo, and tinnitus.  The physical examination 
was normal.  The VA examiner entered a diagnosis of probable 
recurrent serous otitis media, secondary to sinusitis.  

In a November 1996 VA examination report, the examiner stated 
that the appellant's neurological examination revealed mild 
evidence of C5 or C6 radiculopathy and chronic pain syndrome 
involving the left shoulder and left flank.  He stated that 
strength in the left upper extremity appeared normal.  

In a December 1996 letter, Dr. Michael W. Brown stated that 
the upper gastrointestinal series revealed a hiatal hernia, 
but that surgical treatment was not needed.  Additionally, 
Dr. Brown noted that some gastritis was noted with an 
associated bacterial infection.  In an August 1997 private 
medical record, Dr. Alan H. Arrington entered a diagnosis of 
chronic obstructive pulmonary disease.

In an August 1997 VA outpatient treatment report, the VA 
examiner stated that examination of the chest was clear and 
entered a diagnosis of chronic obstructive pulmonary disease.  
The VA examiner also entered a diagnosis of irritable bowel 
syndrome.

In a December 1997 letter, Dr. H. Lee McDaris, Jr. stated 
that the appellant had neck and left arm pain for unclear 
reasons.

The Board notes that while the RO combined some of the 
disabilities for which the appellant seeks service 
connection, the RO also treated the stomach disorder and 
hiatal hernia claims separately.  For purposes of clarity, 
the Board has characterized the claim as service connection 
for gastrointestinal disorder, to include hiatal hernia, 
gastritis, and irritable bowel syndrome.  Also, the RO denied 
service connection for arthritis in general.  The appellant 
states that the arthritis for which he seeks service 
connection involves the left ankle and neck.  The Board finds 
that a separate issue for arthritis is not needed.  

A.  First degree atrioventricular block

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of service connection 
for first degree atrioventricular block.  The service medical 
records reveal that a diagnosis of first degree 
atrioventricular block was entered in May 1984 based upon an 
EKG report.  When hospitalized at a VA facility in September 
1994, an EKG revealed normal sinus rhythm with first degree 
atrioventricular block.  Under 38 C.F.R. § 3.303(b), 
"subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes."  No medical 
professional has attributed the post service diagnosis of 
first degree atrioventricular block to an intercurrent cause 
or a traumatic event.  Thus, service connection for first 
degree atrioventricular block is warranted.  See id.

B.  Chronic obstructive pulmonary disease

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of service connection 
for chronic obstructive pulmonary disease.  The appellant was 
diagnosed with chronic obstructive pulmonary disease while in 
service.  He has been diagnosed which such post service as 
well.  Under 38 C.F.R. § 3.303(b), "subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  No medical 
professional has attributed the post service diagnosis of 
chronic obstructive pulmonary disease to an intercurrent 
cause or a traumatic event.  Thus, service connection for 
chronic obstructive pulmonary disease is warranted.  See id.
C.  Sinusitis

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of service connection 
for chronic sinusitis.  The appellant's service medical 
records show recurrent episodes of sinusitis.  In the Board's 
opinion, he had sufficient episodes of this disorder in 
service to establish that it was, in fact, chronic in nature.  
38 C.F.R. § 3.303(b).  Furthermore, the existence of 
recurrent sinusitis is reflected in the post- service medical 
record.  Accordingly, the Board concludes that chronic 
sinusitis had its onset in service.

D.  Chronic ear infections

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of service connection 
for chronic ear infections.  The service medical records 
reveal that the appellant was diagnosed with ear infections 
on several occasions, and that on one occasion, the 
infections were characterized as "chronic"  The existence 
of chronic ear infections was confirmed medically after 
service when the diagnosis of recurrent ear infections 
(secondary to sinusitis) was made.  The Board concludes that, 
along with sinusitis, chronic ear infections had their onset 
in service.

E.  Chronic nose and throat infections

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for chronic nose and throat 
infections.  See Caluza, 7 Vet. App. 498.  The service 
medical records reveal that the appellant was seen numerous 
times for tonsillitis, pharyngitis and upper respiratory 
infection.  However, there has been no diagnosis of these 
disorders since the mid- 1980's, and no medical evidence of 
any residuals of the in- service episodes.  The appellant has 
not brought forth any competent evidence of a current 
diagnosis of tonsillitis or pharyngitis.  The Court has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  Because 
the appellant has not submitted any competent evidence of the 
current existence of nose or throat infections (apart from 
symptomatology due to the service connected sinusitis), the 
Board must deny the claim as not well grounded.  Id.; see 
also Caluza, 7 Vet. App. 498.

Although the appellant has stated that he currently suffers 
from nose and throat infections, which he has related to 
service, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494.  Further, assuming that the appellant is claiming that 
he does have current nose or throat infections, he is a lay 
person and his opinion is not competent.  See Layno, 6 Vet. 
App. at 470.  The appellant's own, unsupported opinion does 
not give rise to a well-grounded claim.  Id. 

F.  Gastrointestinal disorder

After having reviewed the evidence of record, the Board finds 
that service connection for irritable bowel syndrome is in 
order.  The diagnosis of irritable bowel syndrome was made in 
service and confirmed post service,  Accordingly, service 
connection for this particular chronic gastrointestinal 
disorder is warranted by the evidence.

As to any other gastrointestinal disorder, to include 
gastritis and hiatal hernia, the Board finds that the 
appellant has not submitted a well-grounded claim.  See 
Caluza, 7 Vet. App. 498.  The service medical records reveal 
that diagnoses of acute gastritis, gastritis, and probable 
gastritis were entered in the 1970's.  However, apart from 
the irritable bowel syndrome, a chronic gastrointestinal 
disorder was not shown medically in service.  Upper 
gastrointestinal series conducted in 1976 and 1978 were 
normal.  Examinations conducted in 1983, 1989, and 1990 did 
not reveal any findings as to a gastrointestinal disorder.  

The first post service diagnosis is March 1995, where an 
upper gastrointestinal series revealed hiatal hernia without 
evidence of gastroesophageal reflux.  In view of the fact 
that hiatal hernia was not shown medically in service, was 
first shown medically several years after service, and is not 
linked by medical opinion to service, this claim is not well 
grounded.  As to gastritis, the Board recognizes that the 
appellant was treated for episodes of gastritis in service, 
and that a diagnosis of gastritis was again made about six 
years after service.  However, the Board also notes that the 
appellant has not brought forth competent evidence of a nexus 
between the post service gastritis and the episodes of 
gastritis for which he was treated many years earlier when he 
was in service.  Accordingly, the claim for service 
connection for gastritis is not well grounded.  See id.

Although the appellant has stated that he has had a chronic 
gastrointestinal disorder since service, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.

G.  Cervical spine disorder

After having reviewed the evidence of record, the Board finds 
service connection for a cervical spine disorder is 
warranted.  The service medical records reveal that the 
appellant complained of pain in his cervical spine and 
numbness in his arms on numerous occasions.  These are the 
principle symptoms of the chronic cervical spine disorder 
identified after service.  With consideration of the 
continuity of pertinent symptomatology, and application of 
the benefit of the doubt rule, service connection for the 
cervical spine disorder with radiculopathy is granted.

H.  Prostate disorder

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for prostate disorder.  See Caluza, 7 
Vet. App. 498.  The appellant has asserted that he had 
prostate problems in service.  In June 1980, a diagnosis of 
urinary tract infection was entered.  The examiner stated to 
rule out prostatitis.  When examined in September 1983, the 
prostate was normal.  A mildly enlarged prostate was observed 
on one occasion in service, but not subsequently, and, in 
fact, no prostate abnormality was present when the appellant 
was examined for service separation.  The first diagnosis of 
a prostate disorder, namely enlarged prostate, was in 
September 1994, about four years after service.  The Board 
finds that the appellant has not brought forth competent 
evidence of a nexus between the diagnosis of an enlarged 
prostate and service, to include any prostate problems he may 
have had in service, and the claim is not well grounded.  See 
id.

Although the appellant has stated that he had problems with 
his prostate in service and has continued to have problems 
post service, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.

I.  General Duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in July 1997 and supplemental 
statements of the case in March 1998 and June 1998.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

III.  New and material evidence

The appellant claims that service connection for left side 
disability (previously claimed as rib pain) should be 
granted.  He states that he has had to have lymphomas and 
hernias removed for treatment for this condition, which was 
previously diagnosed as slipping rib syndrome.

Service connection for rib syndrome was denied by the RO in a 
March 1991 rating decision.  The evidence of record at that 
time consisted of the appellant's application and service 
medical records.

Service medical records include numerous references to left 
rib pain and left upper quadrant pain, but the etiology of 
these symptoms was not clearly established.  Diagnoses of 
slipping rib syndrome, rib tip syndrome, chronic left chest 
wall pain, and musculoskeletal pain, were entered.  

In the March 1991 rating decision, the RO stated that service 
connection for rib pain was denied, as no chronic pathology 
was shown to account for the pain.  In essence, the appellant 
had not brought forth competent evidence of a disability due 
to disease or injury, as no disease or injury had been shown 
in service.  The appellant was notified of the decision and 
of his appellate rights in an April 2, 1991, letter, and he 
did not appeal the decision.  That decision is final.  A 
claim may be reopened by submitting new and material 
evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the March 1991 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence submitted or associated with the claims file in 
relation to service connection for left rib pain consisted of 
the appellant's contentions, VA medical records, private 
medical records, and copies of service medical records.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has presented new evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The service medical records submitted were duplicative of 
those before the RO in March 1991 and do not constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  
Additionally, many of the VA medical records and private 
medical records submitted are not relevant to the appellant's 
petition to reopen the claim for service connection for left 
rib pain, and thus would not constitute new and material 
evidence.  See id.

At the time of the March 1991 rating decision, the appellant 
had not brought forth competent evidence of the existence of 
chronic disability causing these symptoms.  Some of the 
additional medical records again reflect diagnoses of left 
chest wall pain and left side pain, and, insofar as they 
simply reflect complaints of pain without underlying 
disability, they are cumulative of evidence previously 
considered.  

However, the appellant has also submitted private medical 
evidence which state that he had lipomas excised from the 
chest and abdominal wall.  Insofar as these records are 
consistent with the existence of chronic left side 
disability, they are not only new, but are also material, 
thereby reopening the claim.  See 38 C.F.R. § 3.156(a).

Because the Board has determined that the appellant has 
submitted new and material evidence, it must now determine 
whether the claim is well grounded.  See Winters, 12 Vet. 
App. at 206.

Although there is now medical evidence of current left side 
disability, the appellant has not presented medical opinion 
which links this disability to the symptoms, including left 
rib and chest wall pain, that he reported in service.  In 
view of the fact that not all of the Caluza elements 
necessary to well ground the claim are not present, it is 
denied.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in May 1997, which provided the law and regulations 
pertaining to new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).


ORDER

A 10 percent disability evaluation for fracture of the left 
ankle is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Service connection for first degree atrioventricular block, 
chronic obstructive pulmonary disease, sinusitis, chronic ear 
infections, irritable bowel syndrome and cervical spine 
disability is granted.

Service connection chronic nose and throat infections, hiatal 
hernia, gastritis and prostate disorder is denied.


REMAND

In the appellant's notice of disagreement, he informed VA 
that he was treated for his service-connected major 
depression at VA the community services program.  In his VA 
Form 9, Appeal to the Board of Veterans' Appeals, he stated 
that the RO had failed to obtain his treatment records for 
his service-connected major depression from the VA community 
services program.  The record also shows that he has applied 
for social security benefits based on mental illness.  The 
Board finds that these, and all other current records of 
psychiatric treatment should be obtained, and, then, a 
current psychiatric examination performed.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the appellant's 
treatment records from VA community services 
program and all other current VA treatment 
records for major depression and associate 
them with the claims file.

2.  The RO should obtain the appellant's 
Social Security Administration decision, and 
all supporting documents.

3.  The RO should schedule the appellant for 
VA psychiatric examination to determine the 
severity of the service connected depressive 
disorder.  The claims file should be made 
available to the examiner, who is requested to 
assign a GAF score. 

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

